Case 3:19-mc-50524-RHC ECF No.3 filed 04/09/19 PagelD.12 Page1of7

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff, Case No. 3:19-mc-50524

Hon. Robert H. Cleland
V.

PARIMAL D. MEHTA,

Defendant, FILED
APR -
AMERICA’S BACK OFFICE, uso 9 2019
= S'S TRICT COURT
~4
Garnishee. ‘STERN MICHIGAN

/

 

WRIT OF CONTINUING GARNISHMENT
GREETINGS TO: America’s Back Office
Attention: Joann Jones, Retirement & Benefit Director

13900 Lakeside Circle, Suite 200
Sterling Heights, MI 48313

An application for Writ of Continuing Garnishment against the property of
PARIMAL D. MEHTA, whose Social Security No. is ***-**-6018, has been filed
with this Court. A judgment has been entered in Case No. 3:18CR20060-01, and
there is presently owing the amount of $10,079.60, computed through April 5, 2019,
from Defendant, PARIMAL D. MEHTA, c/o Steven F. Fishman, 615 Griswold,

Suite 1125, Detroit, MI 48226. The United States is represented by Jacqueline M.

|
Case 3:19-mc-50524-RHC ECF No.3 filed 04/09/19 PagelD.13 Page 2 of 7

Hotz, United States Attorney’s Office, 211 West Fort, Suite 2001, Detroit, Michigan
48226. You are required by law to answer in writing, under oath, within ten
(10) days, whether or not you have, or may in the future have, in your custody,
control or possession, any property owned by the debtor, including non-exempt,
disposable earnings.

You must file the original written answer to this writ within ten (10) days of
your receipt of this writ with the United States District Court Clerk at: Theodore
Levin Courthouse, 231 West Lafayette, 5 Floor, Detroit, Michigan 48226.
Additionally, you are required by law to serve a copy of your answer to this writ
upon the debtor, PARIMAL D. MEHTA, c/o Steven F. Fishman, 615 Griswold,
Suite 1125, Detroit, MI 48226 and upon the attorney for the Government: Jacqueline
M. Hotz, United States Attorney’s Office, 211 W. Fort, Suite 2001, Detroit, 48226.

Pursuant to the provisions of Section 3613(a) of Title 18, there may be
property which is exempt from this Writ of Garnishment. All non-exempt property
belonging to PARIMAL D. MEHTA, including but not limited to twenty-five
percent (25%) of the non-exempt disposable earnings currently owed and owed in
the future to PARIMAL D. MEHTA, must be withheld from and retained by you
pending further order of the Court.

If you fail to answer this writ or withhold property in accordance with this

writ, the United States of America may petition the Court for an order requiring you
Case 3:19-mc-50524-RHC ECF No.3 filed 04/09/19 PagelD.14 Page 3of7

to appear before the Court. If you fail to appear or do appear and fail to show good
cause why you failed to comply with this writ, the Court may enter a judgment
against you for the value of the debtor’s non-exempt property.

It is unlawful to pay or deliver to the defendant any item attached by this writ.
Additionally, you may be held liable for a reasonable attorney’s fee to the United
States of America. Questions are to be directed to Jacqueline M. Hotz, United States

Attorney’s Office, 211 W. Fort Street, Suite 2001, Detroit, Michigan 48226.

DAVID WEAVER
UNITED STATES DISTRICT COURT CLERK
EASTERN DISTRICT OF MICHIGAN

By:

Dated: U / q / 19 Deputy Clerk

 
Case 3:19-mc-50524-RHC ECF No.3 filed 04/09/19 PagelD.15 Page 4of7

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff, Case No. 3:19-mc-50524

Hon. Robert H. Cleland
Vv.

PARIMAL D. MEHTA,

Defendant,
and

AMERICA’S BACK OFFICE,

Garnishee.
/

 

CLERK’S NOTICE OF GARNISHMENT

You are hereby notified that a garnishment is being taken by the United States
of America which has a judgment in Case No. 3:18CR20060-01 in the United States
District Court for the Eastern District of Michigan, Southern Division in the sum of
$10,100.00. A balance of $10,079.60, remains outstanding.

In addition, you are hereby notified that there are exemptions under the law
which may protect some of the property from being taken by the Government if
PARIMAL D. MEHTA can show that the exemptions apply.

The exemptions that apply are those identified in Section 3613 of Title 18.

You have a right to ask the Court to apply any exemption to which you feel you are
Case 3:19-mc-50524-RHC ECF No.3 filed 04/09/19 PagelD.16 Page5of7

entitled. You have a right to ask the court to return your property to you if you think
you do not owe the money to the Government that it claims you do, or if you think
the property the Government is taking qualifies under one of the above exemptions.

If you want a hearing, you must notify the court within 20 days after
receipt of the notice. Your request must be in writing. If you wish, you may use
the request for hearing included in this package. You must either mail it or deliver
it in person to the Clerk of the United States District Court at Theodore Levin
Courthouse, 231 W. Lafayette, 5" Floor, Detroit, Michigan 48226. You must also
send a copy of your request to Jacqueline M. Hotz, United States Attorney’s Office,
211 W. Fort St., Suite 2001, Detroit, Michigan 48226 notifying the Government that
you want a hearing.

The hearing will take place within 5 days after the Clerk receives your request,
if you ask for it to take place that quickly, or as soon after that as possible.

At the hearing you must be prepared to explain to the judge why you
think the Government is not entitled to the funds garnished.

You will receive a copy of the answer, as prepared by the Garnishee. If you
do not agree with the information as set forth by the garnishee you may request
a hearing. If you want a hearing, you must notify the court within 20 days after
receipt of the answer. Your request must be in writing.

If you wish, you may use the request for hearing included in this package.
Case 3:19-mc-50524-RHC ECF No.3 filed 04/09/19 PagelD.17 Page6of7

You must either mail it or deliver it in person to the Clerk of the United States
District Court at Theodore Levin Courthouse, 231 W. Lafayette, 5" Floor, Detroit,
Michigan 48226. You must also send a copy of your request to the Garnishee and
to Jacqueline M. Hotz, United States Attorney’s Office, 211 W. Fort St., Suite 2001,
Detroit, Michigan 48226 notifying the Government that you want a hearing.

The hearing will take place within 5 days after the Clerk receives your request,
if you ask for it to take place that quickly, or as soon after that as possible. At the
hearing you may explain to the judge why you object to the information contained
in the answer.

If you think you live outside the Federal judicial district in which the
court is located, you may request, not later than 20 days after you receive this
notice, that this proceeding be transferred by the court to the Federal judicial
district in which you reside. You must make your request in writing, and either
mail it or deliver it in person to the Clerk of the Court at Theodore Levin Courthouse,
231 W. Lafayette, 5" Floor, Detroit, Michigan 48226. You must also send a copy
of your request to Jacqueline M. Hotz, United States Attorney’s Office, Financial

Litigation Unit, 211 W. Fort Street, Suite 2001, Detroit, Michigan 48226.
Case 3:19-mc-50524-RHC ECF No.3 filed 04/09/19 PagelD.18 Page 7 of 7

Be sure to keep a copy of this notice for your own records. If you have any
questions about your rights or about this procedure, you should contact a lawyer or
an office of public legal assistance. The Clerk or the Court is not permitted to give

legal advice, but can refer you to other sources of information.

DAVID WEAVER
UNITED STATES DISTRICT COURT CLERK
EASTERN DIS#RICT OF MICHIGAN

 

By:

Dated: uf / q / /9 Deputy Clerif A]

U.S. v. Parimal D. Mehta - JMH
